Citation Nr: 0206512	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-10 396	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 28, 1974, to May 27, 1976.  He subsequently 
served in the Naval Reserve in Wichita, Kansas, from July 
1976 to January 1980, and from January 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.


REMAND

This case requires exceptionally extensive development and 
the agency of original jurisdiction has performed little or 
no development.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) (codified as amended at  38 
U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and redefines VA's duty 
to assist, including the provision of a medical examination, 
unless "no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement."  
38 U.S.C.A. § 5103A (West Supp. 2001).  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  The record shows that the claimant was notified of 
the provisions of the VCAA by RO letter of May 23, 2001.

The record shows that the claimant has contended that he was 
treated or examined at the VAMC, Wichita, Kansas(dates 
unstated); at the VAMC, Leavenworth, Kansas, in 1998; at the 
VAMC, Topeka, Kansas (dates unstated); and at the VAMC, 
Kansas City, in 1998 and subsequently, and has reported 
hospitalization at Prairie View Hospital, Newton, Kansas, in 
September 1997; at Christy Medical Center, Newton, Kansas 
(date unstated); at a medical facility identified as 
Cedarvale, Kansas, in 1988; and at Charter Hospital, Wichita, 
Kansas, on several occasions in April and May 1998 and 
subsequently.  He has further asserted that he was seen by a 
psychiatrist at the VAMC, Wichita, for a period of six (6) 
months after service separation (alternatively, he has placed 
that intervention at the VAMC, Topeka).  While the claimant 
has identified such treatment as evidence supporting his 
claim, he has declined to execute and submit medical record 
release authorizations (VA Forms 21-4142) permitting the 
M&ROC to obtain records of the indicated private medical 
treatment, and the M&ROC has not requested all treatment 
records of the claimant from the indicated VA medical 
facilities since the date of service separation.  

The M&ROC should again ask the claimant to execute and submit 
medical record release authorizations (VA Forms 21-4142) for 
all private health care providers or treatment facilities 
where he has received treatment since service separation.  He 
should be notified that failure to provide the requested 
documents may adversely affect the outcome of his claim.  
Upon receipt of the requested private medical record release 
authorizations, the M&ROC should obtain copies of all such 
records.  The M&ROC should further request copies of all 
clinical records of the claimant from the above-cited VA 
medical facilities from the date of the claimant's separation 
from service until the present.

The claimant has further reported that he was employed at 
Boeing Aircraft for a period of 11 1/2  years, ending in August 
1997.  With any necessary authorization from the claimant, 
the M&ROC should request copies of his complete medical 
records from Boeing Aircraft during his period of employment, 
including any pre-employment or periodic medical examinations 
conducted in connection with that employment or any leave of 
absence granted the claimant.  

The record shows that the claimant has alleged psychic trauma 
stemming from his activities as a helicopter rescue swimmer 
while assigned to HELSUPPRON ONE, DETACHMENT THREE, aboard USS CORAL 
SEA (CVA-43).  The record does not contain evidence supporting 
the claimant's assertions as to the nature of his duties 
while aboard CORAL SEA, and there is no evidence that the 
claimant engaged in combat while on active duty.  The record 
shows that the claimant entered active service in January 
1974; that he underwent recruit training at the Naval 
Training Center, San Diego; that in April and May 1974, he 
attended Aviation Fundamentals School ("P" School) at the 
Navy Aviation Technical Training School (NATTS), NAS Memphis, 
Tennessee; that he subsequently attended Aviation Electrician 
school at the NATTS Class "A" School, NAS Memphis, 
Tennessee, from June 1974 through October 1974; that in 
November 1974, he was assigned to HELSUPPRON ONE, DETACHMENT 
THREE, stationed at the Naval Auxiliary Landing Field (NALF), 
Imperial Beach, California; that he commenced a normal tour 
of sea duty with that detachment aboard USS CORAL SEA (CVA-43) 
in February 1975; that commencing in July 1975, the claimant 
was stationed ashore with HELSUPPRON ONE, DETACHMENT THREE, at 
NALF, Imperial Beach, California; and that CORAL SEA underwent 
extensive refurbishing at the Long Beach Naval Shipyard 
between July 1975 and the time of the claimant's separation 
from service in May 1976.  

While the M&ROC has obtained a Command History of USS CORAL SEA 
(CVA-43) for the year 1976, that is not the period of time 
during which the claimant asserts that he served as a 
helicopter rescue swimmer, nor is it the year of the 
evacuation of Saigon or of the Mayaguez incident.  The M&ROC 
should ask the Director, USASCRUR, United States Armed 
Services Center for Research of Units Records (USASCRUR), to 
provide a command history of USS CORAL SEA for the year 1975, 
as well as a unit history for HELSUPPRON ONE, DETACHMENT THREE, 
covering the period from November 1974 to May 1976, 
inclusive.  The Board notes that USASCRUR can only verify 
specific incidents recalled by the claimant, and that he must 
provide the "who, what, where and when" of each alleged 
stressor, and that in order to provide further research 
concerning specific incidents and stressors, including 
injured personnel, the claimant must provide the dates of the 
incident to within seven days, the type and location of the 
incident, numbers and full names of casualties, unit 
designations to the company level, and other units involved.  
Further, morning reports used to verify daily personnel 
actions such as wounded, killed, or missing in action, or 
transfers, could be obtained from the National Achieves and 
Records Administration, but relevant unit designations at the 
company and battalions are required for such inquiries.  

The M&ROC should ask the National Personnel Records Center 
(NPRC) to make a further search for additional service 
medical, administrative or personnel records of the claimant.  
That facility should further be asked to provide copies of 
any psychiatric file of the claimant created or maintained at 
that facility.  The M&ROC should further request copies of 
all Navy Reserve medical, administrative or personnel records 
of the claimant during the period from July 1976 to January 
1980, and from January 1981 to January 1983, including any 
medical examinations conducted in connection with periods of 
active duty for training (ACDUTRA).  

The claimant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is 
further informed that he may request a hearing before an RO 
Hearing Officer or before the Board.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991 & Supp. 2001).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all actions taken prior to 
returning the case to the Board in order to ensure full and 
specific compliance with all instructions contained in this 
Remand order.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
claimed disability since service 
separation.  With any necessary 
authorization from the claimant, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
claimant that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the claimant 
at Prairie View Hospital, Newton, Kansas; 
at Christy Medical Center, Newton, 
Kansas; at a medical facility identified 
as Cedarvale, Kansas; and at Charter 
Hospital, Wichita, Kansas, since service 
separation.  The RO should further obtain 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Wichita; at the VAMC, Leavenworth; at the 
VAMC, Topeka; at the VAMC, Kansas City; 
and at any other VA medical facility 
since service separation.  In particular, 
the RO should specifically request the 
records of the claimant's treatment by a 
psychiatrist at the VAMC, Wichita, or at 
the VAMC, Topeka, for a period of six (6) 
months after service separation.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any service medical, 
administrative or personnel records of 
the claimant; to provide copies of any 
psychiatric file of the claimant created 
or maintained at that facility; and to 
provide copies of all Navy Reserve 
medical, administrative or personnel 
records of the claimant during the period 
from July 1976 to January 1980, and from 
January 1981 to January 1983, including 
any medical examinations conducted in 
connection with periods of active duty 
for training (ACDRUTRA).  

3.  With any necessary authorization from 
the claimant, the RO should request 
copies of the claimant's complete medical 
records from Boeing Aircraft during his 
period of employment, including any pre-
employment or periodic medical 
examinations conducted in connection with 
that employment or with any leave of 
absence granted the claimant.  

4.  The claimant should again be asked to 
provide a statement of stressors claimed 
to have been incurred during active 
service, including the "who, what, where 
and when" of each alleged stressor to 
within seven days, the type and location 
of the incident, numbers and full names 
of casualties, unit designations to the 
company level, and other units involved.  

5.  The RO should then ask the Director, 
USASCRUR, to provide a command history of 
USS CORAL SEA (CVA-43) for the year 1975, 
including any casualty reports, as well 
as a unit history for HELSUPPRON ONE, 
DETACHMENT THREE, including any casualty 
reports, during the period from November 
1974 to May 1976, inclusive.  That agency 
should further be asked to provide a 
service department history of the 
Mayaguez incident, showing all pertinent 
dates and units involved in that action, 
including the participation of all units 
aboard USS CORAL SEA.  With its request, 
the RO should provide copies of the 
claimant's service personnel and 
administrative records, as well as copies 
of any stressor statements submitted by 
the claimant.  

6.  If the above-requested development 
provides verification of the claimant's 
participation in any claimed stressful 
incident, the RO should then schedule a 
special VA psychiatric evaluation of the 
claimant by a panel of two psychiatrists 
who are qualified to evaluate and 
diagnose PTSD, who have not previously 
examined or treated the claimant, and who 
have reviewed the claimant's complete 
claims folder.  The claims file and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiners prior to the requested 
examinations.  The examinations are to be 
conducted in accordance with the criteria 
set forth in the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present.  If a bipolar disorder is 
diagnosed, the examiners should offer an 
opinion, with complete rationale, as to 
whether such disorder is associated with 
the veteran's period of active service.  
In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
report provided by the USASCRUR, the 
service medical and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressors detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and explain what the 
assigned score means.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that any diagnosis of PTSD was 
based on the verified record history 
provided by the USASCRUR and/or the RO.  
If the examiners relied upon a history 
which was not verified, that examination 
report must be returned as inadequate for 
rating purposes.  The Board emphasizes 
that the Court has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  If any 
other development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for PTSD, in the light 
of the additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
claimant's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the claimant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John L. Prichard
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




